DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 05/29/19
Specification
1.The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g). The specification does not include a paragraph for incorporating reference to foreign and PCT applications.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, lines 8-9, Applicant recites “is roughly adjusted”. The examiner is unable to clearly understand what “roughly” represents. And one of ordinary skill in the art reading the disclosure would also not be able to understand what “roughly” represents. Therefore, the metes and bounds of the claim 22 cannot be determined. The same applies to claim 31, line 10.
In claim 30, line 2, Applicant recites “primarily intended for”. The examiner is unable to ascertain what are the non-primarily intentions? Applicant is kindly requested to delete this expression. The same applies to claim 38 line 2. Similarly, in claim 31, line 8, Applicant recites “intended for other functions”. The examiner is unable to ascertain what are the other functions? Applicant is kindly requested to delete this expression.
Regarding claim 1, the phrase "such as" in line 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 22-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rolchigo et al. (US 2010/0224562 A1) in view of Liao et al. (US 2016/0271280 A1).
Regarding claims 22 and 31, Rolchigo et al. discloses a method [0017] and an apparatus [0003] for transmitting microbe-destroying UV light produced by one or more UV lights from a light source in a control unit [0017] to the target of the UV light, in which method the properties of the UV light being produced are adjusted according to the need of the target, and in which method the UV light is transmitted from the light source to the target of the light via a flexible optical fiber element [0014] comprising a first end and a second end (Fig.1:14 and 16), and in which method other functions, such as photographing and/or illuminating the targets [0003], enabled by optical fibers are transmitted via the same optical fiber element, wherein each UV light is mounted on a replaceable light unit [0020] and the microbe-destroying UV light produced by each UV light is roughly adjusted by replacing the current light unit by another light unit that has UV light with different values [0019], and that the microbe-destroying UV light produced by each UV light is transmitted from the control unit via an intermediate piece (unlabeled first end of optical fibers 18 that is connected to 16 as shown in Fig.1) to the first end of the flexible optical fiber element, and the microbe-destroying UV light transmitted through the optical fiber element is transmitted to an operating device on the second end (unlabeled right end of fiber optics 18 as shown in Fig.2) of the optical fiber element via an intermediate piece;
The apparatus comprises a control unit [0017] for producing microbe-destroying UV light and for adjusting the properties of the UV light produced according to the need of the target, and to which control unit a flexible optical fiber element (Fig.1:18), comprising a first end and a second end (each fiber optic 18 has unlabeled left end and unlabeled right end as shown in Fig.1) and one or more optic fibers transmitting microbe-destroying light, is connected for transmitting the UV light produced with the apparatus from the light source to the target of the microbe-destroying UV light, which optical fiber element further comprises optical fibers intended for other functions, wherein the apparatus comprises 
Rolchigo et al. teaches that the UV source can be any type [0020], but appears silent to teach using LEDs lights.
Liao et al. discloses a UV LEDs disinfection system (Fig.3A:40) where LEDs are needed that make use of the added flexibility that small LEDs offer [0006]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute Rolchigo et al. UV light bulbs with Liao et al. UV LEDs since the use of LEDs provides the added flexibility that their small size offer. 
Regarding claims 23 and 32, Rolchigo et al. discloses that the  microbe-destroying UV light is produced in the portable control unit [0014] and the first end of a flexible optical fiber element is fitted in front of a light source [0015] in the control unit to receive the UV light produced by each UV LED of the light source and the second end of the flexible optical fiber element is fitted to convey to a microbe-destroying treatment point the UV light produced by each UV LED and transmitted through the flexible optical fiber element for destroying microbes in/on the point being treated.
Regarding claims 24 and 33, Rolchigo et al. discloses that at the target the microbe- destroying UV light transmitted through the flexible optical fiber element [0017] is transmitted to the target via the operating device.

Regarding claim 26, Rolchigo et al. discloses that the intensity and/or wavelength and/or frequency of the microbe-destroying UV light to be transmitted to the target is adjusted [0017] by adjusting the voltage of each UV LED and/or the current going to it.
Regarding claims 28-30 and 36-40, Rolchigo et al. appears silent to disclose the use of a camera.
Liao et al. discloses a UV LEDs disinfection system (Fig.3A:40) where LEDs are needed that make use of the added flexibility that small LEDs offer [0006]. Liao et al. further discloses the use of a video camera [0101] in order to deliver the light to an area inside a patient’s body for disinfection and to view the area with a remote camera [0037]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute Rolchigo et al. UV light bulbs with Liao et al. UV LEDs since the use of LEDs provides the added flexibility that their small size offer. 
8.	Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rolchigo et al. (US 2010/0224562 A1) in view of Liao et al. (US 2016/0271280 A1) as applied to claims 22, 31, and further in view of Naum (US 6,272,269 B1).
Regarding claims 27 and 35, the combined Rolchigo et al. appears silent to disclose the use of fused silica crystal LEDs.
Naum discloses an optical fiber/waveguide illumination system (Fig.5) that uses fused silica LEDs in order to enable use of the LEDs at high temperatures (col.3, lines 48-55). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add fused silica LEDs to the 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798